UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                               No. 08-2117


MANUEL RIVAS-BERRIOS; JACINTA CRUZ-BERRIOS,

                Petitioners,

          v.

ERIC H. HOLDER, JR., Attorney General,

                Respondent.



                               No. 09-1771


MANUEL RIVAS-BERRIOS; JACINTA CRUZ-BERRIOS,

                Petitioners,

          v.

ERIC H. HOLDER, JR., Attorney General,

                Respondent.



On Petitions for Review of Orders of the Board of Immigration
Appeals.


Submitted:   April 8, 2010                   Decided:   May 12, 2010


Before WILKINSON, MOTZ, and AGEE, Circuit Judges.


Petitions denied by unpublished per curiam opinion.
Timothy W. Davis, LAW OFFICE OF TIMOTHY W. DAVIS, LLC,
Baltimore, Maryland, for Petitioners.      Tony West, Assistant
Attorney General, Ada E. Bosque, Senior Litigation Counsel, Jem
C. Sponzo, Office of Immigration Litigation, UNITED STATES
DEPARTMENT OF JUSTICE, Washington, D.C., for Respondent.


Unpublished opinions are not binding precedent in this circuit.




                                2
PER CURIAM:

              Manuel Rivas-Berrios and Jacinta Cruz-Berrios, natives

and citizens of El Salvador, have filed petitions for review

from    the      Board   of   Immigration        Appeals’    (“Board”)     orders

dismissing the appeal from the immigration judge’s order and

denying    their    motion    to    reopen.      We   deny   the   petitions    for

review.

              We note that in their brief the Petitioners do not

assert any challenge against the Board’s order dismissing the

appeal from the immigration judge’s order.                   Accordingly, this

court will not review that order.               See Yousefi v. INS, 260 F.3d
318, 326 (4th Cir. 2001); Edwards v. City of Goldsboro, 178 F.3d
231, 241 n.6 (4th Cir. 1999).                 By virtue of their brief, the

Petitioners limit review to the Board’s order denying the motion

to reopen.

              This court reviews the denial of a motion to reopen

for abuse of discretion.             INS v. Doherty, 502 U.S. 314, 323

(1992); Sadhvani v. Holder, 596 F.3d 180, 182 (4th Cir. 2009).

Motions to reopen “are disfavored . . . [because] every delay

works to the advantage of the deportable alien who wishes merely

to remain in the United States.”              Doherty, 502 U.S. at 323.         The

court     will    reverse     the    Board’s     decision     only    if   it    is

“arbitrary, capricious, or contrary to law.”                 Sadhvani, 596 F.3d

at 182.

                                         3
           Even     if   the    Petitioners    are   found   to   have   been   in

substantial    compliance       with   the    requirements    under   Matter    of

Lozada, 19 I. & N. Dec. 637 (BIA 1988), we find the Board did

not abuse its discretion in finding they failed to show any

prejudice.

           Accordingly, we deny the petitions for review.                       We

dispense     with   oral       argument   because    the     facts    and   legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                              PETITIONS DENIED




                                          4